Citation Nr: 0526730	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-36 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
fungus.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for left knee 
degenerative arthritis.  

4.  Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in August 2001, January 2002, 
and April 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The veteran 
had an informal conference with a Decision Review Officer 
(DRO) at the RO in February 2003.  In September 2005, the 
veteran had a video conference hearing at the RO with the 
undersigned Judge from the Board sitting in Washington DC.

In September 2005, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  See 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).  

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor had occurred.  See 38 C.F.R. § 
3.304(f) (2004); see also Cohen v. Brown, 10 Vet. App. 128, 
139-143 (1997).  Under 38 C.F.R. § 4.125(a), a diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of Diagnostic and Statistical Manual for Mental Disorders.  
See 38 C.F.R. § 4.125 (2004).

The Board notes that that veteran's claim was filed in 
October 2000 and that 38 C.F.R. 3.304(f) was amended 
effective March 7, 2002.  See 38 C.F.R. § 3.304(f)(3) (2004).  
These amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault and do not materially affect the 
case now under consideration by the Board.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2004); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

According to the veteran's service records and DD 214, he has 
not been awarded the Purple Heart, Combat Infantryman Badge, 
or similar combat citation.  See 38 C.F.R. § 3.304(f) (2004).  
Nevertheless, the veteran maintains that he was exposed to 
multiple stressful incidents during active service including 
being assigned to a combat zone, experiencing a parachute 
accident, and being onboard a ship (McAndrew) during a 
collision that caused many casualties.  The veteran's DD Form 
214 shows that his Military Occupational Specialty (MOS) was 
a Supply NCO (Non-Commissioned Officer) in Army HQ CO 3rd 
Battalion 505th Parachute Infantry Regiment.  In addition, 
the service personnel record listed that the veteran departed 
for England on March 7, 1945 and arrived on March 29, 1945.  
Finally, the claims file contains a military pass submitted 
by the veteran which shows that he was a member of the 517th 
Parachute Infantry Regiment.

When the record does not establish the veteran's personal 
engagement in combat, the Court has noted that VA does not 
need to reach a determination that the veteran himself 
actually served in combat.  See Suozzi v. Brown, 10 Vet. App. 
307 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002). 

Under 38 C.F.R. § 3.159(c)(4) (2004), VA will provide an 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

The RO sent the U.S. Armed Services Center for Unit Records 
Research (USASCRUR) a request to verify the veteran's claimed 
stressors in February 2003. The February 2003 request 
included a detailed narrative of the veteran's claimed 
stressors for the time period from July 1944 to July 1946 
with all available service personnel information.  The 
veteran's claimed stressors included the contention that the 
veteran was aboard a ship (the J.W. McAndrew) which had a 
collision with another vessel while at sea during the North 
Atlantic transfer of troops from New York to Europe in March 
1945.  In addition, the veteran stated that he was in combat 
while assigned to the 517th Parachute Infantry Regiment in 
France for two weeks during active service.  In a March 2003 
response, the USASCRUR was able to "verify that on March 13, 
1945 a collision occurred in the mid Atlantic between the 
U.S. Army Transport Ship J.W. McAndrew and the French Forces 
aircraft carrier Bearn".  Further, it was noted that "the 
McAndrew was loaded with about 1900 men traveling in a large 
convoy bound for Southhampton England". 

VA outpatient treatment providers have diagnosed the veteran 
with PTSD as well as depression.  In light of the evidence 
discussed above, the Board finds that a VA psychiatric 
examination is necessary to determine whether the veteran has 
PTSD and, if so, determine the specific stressors that cause 
the veteran to develop PTSD.  

In addition, based upon evidence contained in the veteran's 
available service records which shows was a member of two 
Parachute Infantry units and the current diagnoses of left 
knee severe degenerative joint disease and lumbar 
degenerative changes contained in the VA and private 
treatment records in the claims file, the Board finds that it 
must obtain medical examinations in order to identify the 
current nature and extent of the veteran's claimed lumbar and 
left knee disabilities, and to obtain opinions concerning 
whether any of the current disabilities are related to the 
claimed parachute events during the veteran's active military 
service.

Also, the veteran has described a skin disability of his 
feet, and VA treatment records (e.g., April 2001) show that 
the veteran has been given medication to apply to his 
toenails.  Therefore, the Board concludes that an examination 
is needed to determine if the veteran does have a skin 
disability of the feet, claimed as foot fungus, that is 
related to his active military service.

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 38 
C.F.R. §§ 3.158 and 3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Obtain any outpatient or inpatient 
treatment records for the veteran's 
claimed left knee, psychiatric, foot 
fungus or lumbar disabilities from the VA 
Medical Center in West Palm Beach, 
Florida for the time period from August 
2003 to the present.

2.  Thereafter, once all pertinent 
records are obtained, the veteran should 
be scheduled for a VA psychiatric 
examination.  The examiner should 
thoroughly review the claims folder in 
detail, including a copy of this REMAND.  
If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the veteran and 
whether each of the reported stressors is 
adequate to support the diagnosis.  The 
examination and the report thereof should 
be in accordance with DSM-IV.  See 
38 C.F.R. § 4.125 (2004).  All findings 
and opinions should be reconciled with 
the evidence already of record and the 
examiner should provide complete 
rationale for all opinions and 
conclusions expressed.  If the examiner 
believes that the veteran does not suffer 
from PTSD related to his military 
service, such supporting rationale should 
be stated.  Send the claims file to the 
examiner in conjunction with the 
examination. 

3.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current left knee disability.  For 
each diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is related to injury during 
active military service.  A complete 
rationale for all opinions should be 
expressed.  The claims folder and a copy 
of the REMAND should be made available to 
the examiner for review.

4.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current back disability.  For each 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is related to an injury during 
active military service.  A complete 
rationale for all opinions should be 
expressed.  The claims folder and a copy 
of the REMAND should be made available to 
the examiner for review.

5.  Schedule the veteran for a VA 
examination to show the nature and extent 
of any current disability involving the 
skin or nails of the feet.  For each 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is related to a disease or 
injury during active military service.  A 
complete rationale for all opinions 
should be expressed.  The claims folder 
and a copy of the REMAND should be made 
available to the examiner for review.


6.  Thereafter, readjudicate the 
veteran's claims for entitlement to 
service connection for PTSD, left knee 
degenerative arthritis, foot fungus, and 
residuals of a back injury.  If any of 
these claims remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since October 
2004.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


